STATE OF MINNESOTA
                                                                       flOctober 2, 2015

                                  IN SUPREME COURT                         Omc:EOF
                                                                       API!'B.lA1EC ,      s
                                         A15-1382


In rePetition for Disciplinary Action against
Jeremy Thomas Kramer, a Minnesota Attorney,
Registration No. 0282480.


                                         ORDER

       On August 24, 2015, the Director of the Office of Lawyers Professional

Responsibility filed a petition for disciplinary action alleging that respondent Jeremy

Thomas Kramer committed professional misconduct warranting public discipline,

namely, misappropriation of client funds, noncooperation and engaging in a pattern of

neglecting client matters, failing to communicate with clients, failing to deposit client

funds in trust, misappropriating filing fee advances, and failing to timely return client

property, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(3), 1.4(a)(4), 1.4(b),

1.5(b)(3), 1.15(a), 1.15(c)(4), 1.16(d), 8.1(b), and 8.4(c), and Rule 25, Rules on Lawyers

Professional Responsibility (RLPR).      Respondent waives his procedural rights under

Rule 14, RLPR, and admits the allegations of the petition. The parties jointly recommend

that the appropriate discipline is disbarment.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,




                                                 1
      IT IS HEREBY ORDERED THAT:

       1.    Respondent Jeremy Thomas Kramer is disbarred;

      2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals); and

      3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      Dated: October 2, 2015                    BYT E COURT:
                                                       \




                                                David R. Stras
                                                Associate Justice




                                            2